Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
16, 2019.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-19-00174-CV



              IN RE RIG QA INTERNATIONAL, INC., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              152nd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-22186

                         MEMORANDUM OPINION

      On March 4, 2019, relator RIG QA International, Inc. filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Robert Schaffer, presiding judge of the 152nd District Court of Harris County, to
vacate his June 11, 2018 order denying relator’s “Motion to Dismiss for Forum Non
Conveniens.”

      To obtain mandamus relief, a relator must show that the trial court clearly
abused its discretion. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex.
2004) (orig. proceeding); In re Garza, 544 S.W.3d 836, 840 (Tex. 2018) (orig.
proceeding) (per curiam). Relator has failed to show that the trial court clearly
abused its discretion. We therefore deny relator’s petition for writ of mandamus.


                                       PER CURIAM

Panel consists of Justices Christopher, Hassan, and Poissant.




                                         2